


Exhibit 10.1
SECOND AMENDMENT
TO THE
AMERIPRISE ADVISOR GROUP DEFERRED COMPENSATION PLAN
WHEREAS, pursuant to its delegation powers, the Compensation and Benefits
Committee (the “Committee”) of the Board of Directors of Ameriprise Financial,
Inc. (the “Company”) has delegated to the Company’s Executive Vice President of
Human Resources the authority to determine the terms and approve non-material
changes relating to the Ameriprise Advisor Group Deferred Compensation Plan (the
“Plan”), as deemed necessary or appropriate, so long as it does not have a
financial impact to the Company in excess of $5 million for any given Plan year;
and
WHEREAS, the undersigned officer of the Company deems it necessary and
appropriate to make the amendment set forth below; and
THEREFORE, the Plan is hereby amended effective as the date and manner noted
herein below:
Section 7.04 Transfer to Independent Contractor Status is amended in its
entirety effective on the date as executed below to read as follows:
7.04
Transfer to Independent Contractor Status

(a)    Unless the Award Materials expressly specify otherwise, in the event that
a Participant transfers to independent contractor status by entering into an
Independent Advisor Business Franchise Agreement with the Company or one of its
subsidiaries and the Participant fulfills the following requirements: (i) for
Participant’s awards granted before November 1, 2009 with at least five Years of
Service, including service with H&R Block, Inc. and the sum of the Participant’s
age and Years of Service is equal to or greater than 60 (collectively, the “Rule
of 60”); or (ii) for Participant’s awards granted on or after November 1, 2009,
the Participant fulfills one of the two following requirements: (A) at least
five Years of Service, including service with H&R Block, Inc. and the Rule of
60; and (B) the Participant has at least ten Years of Service, excluding service
with H&R Block, Inc., then the Participant’s Stock Bonus Accounts and
Discretionary Allocation Accounts will continue to vest in accordance with
Articles 3.03 and 4.03, respectively, and will remain payable pursuant to
Articles 3.05 and 4.05, respectively, or this Article 7.
(b)    Unless the Award Materials expressly specify otherwise, in the event that
a Participant transfers to independent contractor status by entering into an
Independent Advisor Business Franchise Agreement with the Company or one of its
subsidiaries and the Participant does not fulfill the requirements of the Rule
of 60, then the amounts credited to each of the Participant’s Stock Bonus
Accounts and Discretionary Allocation Accounts shall be reduced by the amount
which has not become vested in accordance with the vesting provisions set forth
herein and in the Award Materials applicable to such Plan Accounts, and such
unvested amounts shall be forfeited by the Participant. The Participant’s vested
Stock Bonus Accounts and Discretionary Allocation Accounts will remain payable
pursuant to Articles 3.05 and 4.05, respectively, or this Article 7.
IN WITNESS WHEREOF, the Executive Vice President of Human Resources has caused
this Amendment to be executed this 13th day of August, 2014.


AMERIPRISE FINANCIAL, INC.
By /s/ Kelli A. Hunter             
Title: Executive Vice President of Human Resources
 
E-2
 
 
 
 





